Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are currently pending. Claims 1-20 are treated on the merits in this Office Action.
Specification Objection - Abstract

          Applicant is reminded of the proper content of an abstract of the disclosure.
          With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  Exemplification of a species could be illustrative of members of the class.  For processes, the reactions, reagents and process conditions should be stated, generally illustrated by a single example, unless variations are necessary.  See MPEP § 608.01(b), Section B.
          The abstract of the disclosure is objected to because it fails to exemplify any members or formulae illustrative of its class.  Correction is required.  See MPEP § 608.01(b).  This objection can be obviated by incorporating the correct structures of the compounds of claim 1 into the abstract.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-19 disclose compounds that are zwitterionic and at the end of the claim there’s state “or a zwitterion thereof”. This does not make sense since the compounds already are zwitterionic.
Claim 1 discloses the compound of formula 
    PNG
    media_image1.png
    261
    324
    media_image1.png
    Greyscale
. This structure can’t be correct because it has a carbon with five bonds.
In claim 1 it is unclear if “a self-labeling protein tag ligand” is the same as the common art term self-labeling protein tag (SLP).
The preamble of claim 4 recites 

    PNG
    media_image2.png
    33
    662
    media_image2.png
    Greyscale
”. This does not make sense.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 depends of claim 1 but recites compounds outside of the scope of claim 1, such as compound 
    PNG
    media_image3.png
    129
    182
    media_image3.png
    Greyscale
, the 3rd structure at page 84 and others.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Deo et al. (J. Am. Chem. Soc. 2019, 141, 13734-13738).
Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1).  Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under  37 CFR 1.130(b).

    PNG
    media_image4.png
    213
    462
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    132
    275
    media_image5.png
    Greyscale
, additional compounds in Figure 4 and a method for detecting calcium in a sample as is claimed in instant claim 20.



Claim(s) 1-2, 5, 7, 9-12, 14-17 and 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being clearly anticipated by Lavis et al. (WO 2015/153813).
The prior art teaches at least the compound of formula 


    PNG
    media_image6.png
    163
    407
    media_image6.png
    Greyscale
(Ex. 21), in which R is H, R1 is H, R2 is O, R3 is H, R4 is the self-labeling protein tag 
    PNG
    media_image7.png
    109
    171
    media_image7.png
    Greyscale
 and R5 is H; the compound of formula 
    PNG
    media_image8.png
    172
    348
    media_image8.png
    Greyscale
(Ex. 16), in which R and R1 are COOH, R2 is O, R3 is H, R4 is H and R5 is H; the compound of formula 
    PNG
    media_image9.png
    166
    404
    media_image9.png
    Greyscale
(Ex. 35) in which R is H, R1 is H, R2 is Si(CH3)2, R3 is H, R4 is the self-labeling protein tag 
    PNG
    media_image7.png
    109
    171
    media_image7.png
    Greyscale
, and R5 is H, 
    PNG
    media_image10.png
    111
    146
    media_image10.png
    Greyscale
and 
    PNG
    media_image11.png
    110
    152
    media_image11.png
    Greyscale
. See also compounds at claims 18 and 28.
Lavis also teaches the compound of formula 
    PNG
    media_image3.png
    129
    182
    media_image3.png
    Greyscale
of claim 19, at Example 59, Step 1, as 3′-(azetidin-1-yl)-3-oxo-3H-spiro[isobenzofuran-1,9′-xanthen]-6′-yl-trifluoromethanesulfonate. 



Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by PubChem CID 126569744 (April 22, 2017).
PubChem describes the compound of formula 
    PNG
    media_image3.png
    129
    182
    media_image3.png
    Greyscale
as available on April 22, 2017.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 7, 9-12, 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lavis et al. (WO 2015/153813) in view of Umezawa (US 2014/0349282) and Hanaoka (WO 2018/101456- English counterpart US 2020/0087326 cited here).
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
The prior art Lavis, Hanaoka and Umezawa teach compounds useful as fluorescent tags for the use in imaging target substances in cells. 

    PNG
    media_image12.png
    126
    196
    media_image12.png
    Greyscale
and 
    PNG
    media_image13.png
    138
    196
    media_image13.png
    Greyscale
 , wherein the improvement lies on replacing the dialkyl amines of rhodamines with azetidine rings. The rhodamine fluorophores have improved brightness and an increase in quantum efficiency (yield) relative to their original parent compounds (whole document, particularly abstract, figure 33 and paragraphs [0091]-[0096]). Lavis teaches that the azetidine substitutions are generalizable and can be applied to a wide variety of compounds:

    PNG
    media_image14.png
    177
    755
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    329
    762
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    135
    236
    media_image16.png
    Greyscale
, 
    PNG
    media_image6.png
    163
    407
    media_image6.png
    Greyscale
and 
    PNG
    media_image17.png
    122
    303
    media_image17.png
    Greyscale
(see paragraph [0056], and Examples 4, 5 and 6).
Umezawa particularly teaches live cell staining with cell permeable fluorescent dyes in which the Si-carboxyrhodamine cores structure is derivatized with reactive groups such as activated esters, ligands that specifically bind to other (bio)molecules in vitro or in vivo or molecules that can control the fluorescence properties of the fluorophore, such as calcium indicators. See paragraph [0010]. An important feature of these fluorophores is the presence of a carboxyl group at the 2-position of the benzyl ring which dramatically increases membrane permeability. See paragraph [0007]. Exemplary compounds can be found in page 8:

    PNG
    media_image18.png
    183
    395
    media_image18.png
    Greyscale
, 
    PNG
    media_image19.png
    305
    274
    media_image19.png
    Greyscale
and 


    PNG
    media_image20.png
    300
    237
    media_image20.png
    Greyscale
.

Hanaoka particularly teaches near-infrared fluorescent probes that have a rhodamine fluorescent nucleus and accumulate in the cytoplasm. The probe makes it possible to visualize concentration fluctuations of calcium ions within the body. See abstract. The improvement of Hanaoka’s calcium probes lies on increasing cytoplasmic accumulation by bonding a BAPTA structure (known as calcium chelator) with rhodamine dyes. See at least paragraph [0017] and page 14:

    PNG
    media_image21.png
    242
    236
    media_image21.png
    Greyscale
, 
    PNG
    media_image22.png
    248
    231
    media_image22.png
    Greyscale
and 

    PNG
    media_image23.png
    174
    323
    media_image23.png
    Greyscale
.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
In general, the difference between Applicant’s compounds and the fluorescent tags of formula 
    PNG
    media_image13.png
    138
    196
    media_image13.png
    Greyscale
of Lavis lies in the binding element that is selective for a target substance which is bonded by the amine of formula 
    PNG
    media_image24.png
    43
    54
    media_image24.png
    Greyscale
.  

    PNG
    media_image25.png
    185
    352
    media_image25.png
    Greyscale
 , 
    PNG
    media_image26.png
    182
    186
    media_image26.png
    Greyscale
and 
    PNG
    media_image27.png
    196
    205
    media_image27.png
    Greyscale
. The difference is the presence of the BAPTA or BAPTA AM calcium chelator bonded to the rhodamine fluorophore. 
 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
All of Lavis, Hanaoka and Umezawa are in the same field of endeavor, as discussed above. The person of ordinary skill in the art is a person who knows the relevant art at the time of the invention.  MPEP 2141.  It would have been prima facie obvious to one of ordinary skill in the art at the time of filling to use the improved 
    PNG
    media_image13.png
    138
    196
    media_image13.png
    Greyscale
with a BAPTA or BAPTA-AM calcium chelator because BAPTA and BAPTA-AM were well known in the art to be used as calcium indicators in similar rhodamine fluorescent probes and because Hanaoka showed that this modification would increase the desirable cytoplasmic accumulation. One of ordinary skill in the art would have known how and where to introduce the bonded BAPTA moiety as both Hanaoka and Umezawa teach how to do this and to place the BAPTA and BAPTA-AM either para or meta to the rhodamine fluorophore. The ordinary skilled artisan would have used these compounds for detecting calcium ions in a sample following the steps taught in at least Umezawa and Hanaoka (by irradiating the sample with light and detecting). Thus, claims 1-20 would have been obvious, and specifically the species above from claim 19.
On the other hand, it would have been prima facie obvious for the ordinary skilled artisan to add the improvement of the compounds of Lavis into the compounds described by Hanaoka or Umezawa, that is, to replace the dialkyl amines of rhodamines with azetidine rings, because Lavis suggests to do so in order to obtain improved brightness and an increase in quantum efficiency (yield). The ordinary skilled artisan would have been motivated to use the improved compounds in the same method for detecting calcium in a sample taught by the references Hanaoka or Umezawa since the prior art references teach the same utility and the compounds are so structurally similar. Particularly, claim 4 would have been obvious over the third compound of Hanaoka.
KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007), here at least exemplary rationales (A) through (D) apply:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5, 7, 9-12, 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,495,632. Although the claims at issue are not identical, they are not patentably distinct from each other because compounds in claim 12 of the patent anticipate the rejected claims. See at least the first eight compounds of claim 12 and the compounds at column 115 of claim 12.

s 1-2, 5, 7, 9-12, 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 30 of U.S. Patent No. 10,161,932. Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds in claim 30 of the patent anticipate the rejected claims. See at least the first eight compounds of claim 30.

Claims 1-2, 5, 7, 9-12, 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,018,624. Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds in claim 10 of the patent anticipate the rejected claims. See at least the first eight compounds of claim 10 and those at column 113-114.

Claims 1-2, 5, 7, 9-12, 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 9,933,417. Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds in claim 18 of the patent anticipate the rejected claims. See at least the first eight compounds of claim 18 and those at columns 115-116.

Claims 1-2, 5, 7, 10-12, 14-17 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 8 of copending Application No. 17/024,286 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds in claims 6 and 8 of the copending application anticipate the rejected claims. In regards to 
    PNG
    media_image28.png
    150
    388
    media_image28.png
    Greyscale
from claim 6 of the patent.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 1-20 are rejected. No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865. The examiner can normally be reached Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626